:




                        TEIEAYTOEZNEP           GENERAL



       FVILL   WILSON
    A---          GEZNBZRAL




           Mr. Charles R. Llnd          Opinion No. WW-1055
           County Attorney
           Blanc0 County                Re:. Whether the placing of the
           Johnson City, Texas               file mark of the County
                                             Clerk on a subdivisionplat
                                             or map of a~subdivided tract
                                             of ma located in the county
                                             but not within five miles of
                                             an incorporatedtowni without
                                             the authorizationof the
                                             County Commissioners'Court
                                             constitutesan acceptance by
                                             the County Commissioners'
                                             Court of the road system set
                                             forth In the plat or map ~8s
                                             a part of the county road
                                             system.
           Dear Mr. Lina:
                     In a recent opinion request*Df this office you state
           and ask the following:
                          "I have been asked to write you
                     concerning Sec. 6626 ma Sec. 66268 VCS,
                     which sets up the procedure for filing
                     subdivisionplats with the County Clerk
                     ana acceptance of said plats by the
                     Commissioners"Court.
                          "If a subdivisionplat is filea
                     and no action Is taken by the Commls-
                     sioners' Court, is this an acceptance
                     and approval of the plat by the County,
                     or is this filing a mere offer and until
                     action is taken by the Court, there shall
                     be no legal acceptance due to non-action
                     of the Court?"
                     We shall assume for the purposes of this opinion that
           private owners of a tract of land which is located In Blanc0
           County, and which Is not within five miles of an Incorporated
           town have subdivided into lots, streets, and alleys, said tract
Mr. Charles R. Lind, page 2 (hW-1055)


and platted same; that said owners then took said plat to the
County Clerk of Blanc0 County and had said clerk attach his
file mark to said plat without first obtaining an authoriza-
tion to file sala,platfrom the Commissioners'Court of Blanc0
County reflected by an order duly entered Into the minutes of
the Commissioners'Court of sala county.
          We shall,assumefurther that you desire to know if
a subdivisionplat, at least to the extent that It affects the
county road system of Blanc0 County, has been legally filed in
the records of the County Clerk and if the action of the county
Clerk taken In regard to said plat constitutesan acceptanceof
the streets and alleys as set forth upon said plat by the Com-
missioners'Court of Blanc0 County as a part of the Blanc0
County road system.
         Article 6626 V.C.S. reads   in part:
              'The following instrumentsof writing
         which shall have been acknowledgedor proved
         according to law, are authorizedto be re-
         corded, viz.: all deeds, mortgages, con-
         veyances, deeds of trust, bonds for title,
         covenants, defeasancesor other instruments
         of writing concerningany lands or tenements,
         or goods and chattels, or moveable property
         of any description;provided, however, that
         in cases of subdivisionor re-subdivisionof
         real property no map or plat of any such
         subdivisionor re-subdivisionshall be fTled
         or recorded unless and until the same has
         been authorized by the CommissionersCourt
         of the county in which the real estate is
         situated by order duly entered in the minutes
         of said Court, . . .'I (Emphasisadded)
          The language of Article 6626 is clear in that before
the County Clerk may legally file such a plat the flllng must
be authorizedby the Commissioners r Court of the county wherein
the subdividedland lies and said order authorizingthe filing
entered In the minutes of said Court. In the Instant case th?.s
has not been done. The plat is not legally on file In the
County Clerk's office. (If it would be an abuse of discretion
by the Commissioners'Court not to authorize the filing of a
subdivisionplat under the facts in any particular case,
mandamus will lie to compel the Commissioners'Court to author-
ize filing of the plat by the County Clerk and to enter the
Court's approval in its minutes. Accord, Chesser v. Grooms,
302 S.W.2d 488 (Civ.App.,1957).)
:       ‘.
                                               ‘,




    .



             I@. Charles R. Lind, Page 3 (WW-1055)


                       We therefore are of the opinion that the plat, inso-
             far as it affects the county road system of Blanc0 County, has
             not been le ally filed of record In said county as required by
             Article 662t and the Illegal act performed only by the County
             Clerk does n& constitutelegal action of the County Commis-
             sioners' Court in regard to the county road system.
                                     SUMMARY
                              The placing of the file mark of the
                         County Clerk on a subdivisionplat or map
                         of a subdivided tract of land located in
                         the county, but not within five miles of
                         an incorporatedtown, without the authority
                         of the County Commissioners'Court does
                         not constitutean acceptance by the County
                         Commissioners'Court of the road system
                         set forth In the map or plat as a part of
                         the county road system.
                                                Yours very truly,
                                                WILL WILSON
                                                Attorney General of Texas


                                                By:?&&+-
                                                   hilton Richardson   /Aa
                                                   Assistant
             MR:ljb
             APPROVED:
             OPINION COMMITTEE
             W. V. Geppert, Chairman
             J. C. Ea+ls
             W. 0. Shultz
             Robert A. Rowland
             REVIEWEDFORTHEATTORNEYGENERAL
             BY: Morgan Nesbitt